The Honorable Henry Wade                  Opinion No. H-794
Criminal District Attorney
Dallas County Government Center           Re: Whether a court may
Dallas, Texas 75202                       grant an occupational
                                          license toga person con-
The Honorable Edna Cisneros               victed of driving while
County & District Attorney                intoxicated who is confined
County of Willacy                         or imprisoned as a result
2nd Floor, Courthouse                     of the conviction.
kaymondville, Texas 78580

Dear Mr. Wade and Ms. Cisneros:

      You have requested our opinion regarding a portion of
section 25a of article 668733, V.T.C.S., recently amended by
the 64th Legislature.   The statute now provides in pertinent
part:

          Whenever any person is convicted of any
          offense for which this Act makes auto-
          matic the suspension of the operator's,
          commercial operator's, or chauffeur's
          license of such person, the court in which
          such conviction is had shall require the
          surrender to it of all operators', com-
          mercial operators', and chauffeurs' licenses
          then held by the person so convicted and
          the clerk of said court shall thereupon
          forward the same together with a record of




                              p.   3353
The Honorable Henry Wade
The Honorable Edna Cisneros - page 2(H-794)



you inquire about the circumstances under which a court may
enter an order permitting the convicted individual to obtain
an occupational license, i.e., to retain his current driver's
license with added restrictions limiting it to occupational
use.

     It might be argued that, by limiting those circumstances
to cases in which "the person convicted is not confined or
imprisoned," the statute means merely that the court may not
grant an occupational license for use while the defendant is
in confinement.  Under such a view?he   court could permit
any convicted defendant to obtain an occupational license,
so long as its use was restricted to the period in which he
was not confined. But such an interpretation would render
the provision virtually meaningless, since a person could
not normally make use of a driver's license during the
period in which he was confined. It is well established
that a statute should not be interpreted in such a manner as
to attribute to the Legislature a useless act. State ex
rel. Childress v. School Trustees of Shelby County, 23r
m2d    777, 781(Tex.Sup. 1951); D‘ii;;on
                                       v : PoaFd Xz.z:J12d
89, 96 (Tex.Civ.App. -- Houston 1958,writ re
We therefore believe that the statute must be read in such a
manner as to preclude the court from granting an occupational
license to any defendant who is confined or imprisoned by
order of the court.

     In our opinion, this interpretation would encompass
those situations in which a defendant who has been sentenced
to be confined has already served the entire amount of his
jail time prior to the imposition of sentence. In such
instances, the defendant is ordered "confined or imprisoned"
9 order of the court, but is granted credit for time   served
g;;;e;tzz,:;w.        gA;icfe 42.03, section 2, Code of
                            it is our view that a court may
grant an occupational lic&se under section 25(a) of article
668713 only in cases where the court does not impose confine-
ment or imprisonment. We note that, in addition to the
remedy now provided by section 25(a), the much broader
provisions of section 23A(a) remain in effect, so that w
person whose license has been suspended for causes other
than physical or mental disability or impairment" may petition
the district court for an occupational license.




                            p. 3354
The Honorable Henry Wade
The Honorable Edna Cisneros - page ,3 (H-794)



                        SUMMARY

            A court may grant an occupational
            license under section 25(a) of article
            6687br V.T.C.S., only in cases where the
            court does not impose confinement or
            imprisonment.

                                  Very truly yours,




                                  Attorney General of Texas

APPROVED:




Opinion Committee

jwb




                           p. 3355